The judgment of the court was pronounced by
Rost, J.
The plaintiffs have enjoined the sale of a slave seized by the sheriff of the parish of Jefferson to satisfy the taxes imposed upon their real estate and slaves, on the ground that they are exempted from taxation during the period of twenty-five years from the promulgation of an act of the Legislature, passed in 1833. After hearing, the injunction was dissolved by the district judge; and the plaintiffs appealed.
The second section of the act relied on provides, that the company shall be exempt from paying any tax during twenty-five years, and that after that period they shall pay no more than twenty-five cents upon each and every one hundred dollars composing their capital stock; provided that no slaves and other property, except stock belonging to the company, shall be exempt from the ordinary taxes.
*66The plaintiffs contend that this proviso is only to take effect at the expiration of twenty-five years, and that, in the mean time, they cannot be taxed. If this were so, it is probable they would have made the discovery before. We think with the district judge that there is nothing in the proviso which would authorize a court of justice in thus limiting its application. The Legislature has, in several instances, exempted the capital stock of corporations from taxation. But it has never gone beyond this ; and the impolicy of extending the exemption to their property without knowing what that property may be, is so obvious, that even if the words of the statute were of doubtful import, we could not adopt the construction pressed upon us by the plaintiffs’ counsel. For analogous exemptions from taxation, see acts of 1833, p. 167; and acts of 1836, p. 27. 5 R. R. 151. 10 R. R. 187.
The judgment is affirmed, with costs.